Citation Nr: 1134289	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  07-16 504	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  He is in receipt of a Combat Infantryman Badge.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the claim for sleep apnea on a direct basis.

In an April 2010 decision, the Board dismissed a claim for entitlement to an initial rating in excess of 70 percent for service-connected PTSD, as the Veteran had withdrawn his appeal.  The claim for service connection for sleep apnea was remanded for additional development.  As will be discussed in greater detail below, service connection for severe obstructive sleep apnea was granted by the Appeals Management Center (AMC) in a July 2011 rating decision.  

The Board notes that despite the fact that it dismissed the claim for entitlement to an initial rating in excess of 70 percent for service-connected PTSD in April 2010, that issue was re-adjudicated by the AMC in two separate supplemental statements of the case (SSOCs) dated in July 2011.  It was also re-certified to the Board in August 2011.  However, as the Veteran's claim for an increased rating for PTSD had previously been dismissed in the April 2010 Board decision, it no longer remains before the Board for appellate review.  THIS MATTER IS REFERRED TO THE RO FOR APPROPRIATE ACTION.



FINDING OF FACT

As the AMC recently granted service connection for severe obstructive sleep apnea in a rating decision dated July 2011, there is no longer a controversy regarding this issue. 


CONCLUSION OF LAW

There is no longer an issue of fact or law pertaining to a claim for VA benefits before the Board as to entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.  38 U.S.C.A. § 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a).  All questions in a matter which under sections 511(a) of this title is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeals shall be made by the Board.  Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of law and regulation.  38 U.S.C.A. § 7104(a).  The Board of Veterans' Appeals may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.

In July 2011, the AMC granted entitlement to service connection for severe obstructive sleep apnea.  The determination has rendered moot the issue of entitlement to service connection for sleep apnea, and there is no other issue before the Board in this matter that has been developed for current appellate review.

The Board is, however, required to provide reasons and bases for its determination.  Zp v. Brown, 8 Vet. App. 303 (1995).  With the AMC's grant of service connection for severe obstructive sleep apnea, the Board finds that there no longer exists any case or controversy as to the Veteran's claim for service connection for sleep apnea, to include as secondary to service-connected PTSD.  No greater benefit can be provided.  Nor are any exceptions to the mootness doctrine present.  Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367- 68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); 38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.


ORDER

The appeal for entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, is dismissed.


		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


